DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 7/29/2022.  Claims 1 and 18 have been amended.  Claims 1-7 and 18-24 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The device of claim 1 and method of claim 18 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 18 recite: 
1. A computing device for fraud detection of transactions associated with an entity, the computing device comprising a processor, a storage device and a communication device wherein each of the storage device and the communication device is coupled to the processor, the storage device storing instructions which when executed by the processor, configure the computing device to: 
receive at the computing device, a current customer data comprising a transaction request received at the entity, the transaction request indicative of an online interaction comprising at least one of: requests for initiating an application for an account of a customer with the entity; requests for transactions between accounts for the entity; or requests for online services from the entity; 
analyze the transaction request using a trained machine learning model to determine a likelihood of fraud via determining a difference between values of an input vector of pre-defined features for the transaction request applied to the trained machine learning model and an output vector having corresponding features resulting from applying the input vector, wherein the trained machine learning model is trained using an unsupervised model with only positive samples of legitimate customer data having values for a plurality of input features corresponding to the pre-defined features for the transaction request and defining the legitimate customer data; 
apply a pre-defined threshold to the difference for determining a likelihood of fraud, the threshold determined based on historical values for the difference when applying the trained machine learning model to other customer data obtained in a prior time period; and, 
automatically classify the current customer data as either fraudulent or legitimate based on a comparison of the difference to the pre-defined threshold.

Referring to the bolded limitations above, independent claims 1 and 18 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 18 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 18 only recite the fundamental economic practice of mitigating risk by detecting fraud in transactions.  Accordingly, each of claims 1 and 18 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 18, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice (e.g., to receive, store, or transmit data), the recitation in claims 1 and 18 of a computing device does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 18 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 18, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using machine learning models to detect transaction fraud is well known as evidenced by the references cited on the PTO-892 attached to the OA dated 4/29/2022.  Moreover, the computing device of claims 1 and 18 is a known devices, as discussed in paragraph [0046] of the Applicant’s specification.   Accordingly, claims 1 and 18 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 18 are not patent eligible.  Dependent claims 2-7 and 19-24 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-7 and 19-24 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of known modeling techniques and inputs (2B).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Kimon (US 2020/0210849) in view of Fenichel (US 10,979,422).
Claim 1 recites:
A computing device for fraud detection of transactions associated with an entity, the computing device comprising a processor, a storage device and a communication device wherein each of the storage device and the communication 5device is coupled to the processor, the storage device storing instructions which when executed by the processor, configure the computing device to: (Ben Kimon, [0019], computer system; Fig. 8, [0051], computer system 800 includes bus 802, processing component 804, memory component 806; [0052], instructions)
receive at the computing device, a current customer data comprising a transaction request received at the entity, (Ben Kimon, Fig. 1, [0036], receive first transaction 118)
the transaction request indicative of an online interaction comprising at least one of: requests for initiating an application for an account of a customer with the entity; requests for transactions between accounts for the entity; or requests for online services from the entity; (Ben Kimon, [0014], transactions between parties with online service provider)  
analyze the transaction request using a trained machine learning model to 10determine a likelihood of fraud via determining a difference between values of an input vector of pre-defined features for the transaction request applied to the trained machine learning model and an output vector having corresponding features resulting from applying the input vector, wherein the trained machine learning model is trained using an unsupervised model with 15only positive samples of legitimate customer data having values for a plurality of input features corresponding to the pre-defined features for the transaction request and defining the legitimate customer data; (Ben Kimon, Fig. 1, [0037], inference process 120; Fig. 3, [0038], autoencoder 300 has been trained using legitimate transactions.  Ben Kimon does not specifically disclose the training is unsupervised.  Fenichel, Fig. 2, 8:26-8:55 discusses training may be unsupervised.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the training of Ben Kimon to use unsupervised training as in Fenichel to satisfy a training criterion as discussed in Fenichel, 8:26-8:55.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Fenichel in Ben Kimon since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of using a model to verify transactions and one of ordinary skill in the art would recognize the combination to be predictable.) 
apply a pre-defined threshold to the difference for determining a likelihood of fraud, the threshold determined based on historical values for the difference 20when applying the trained machine learning model to other customer data obtained in a prior time period; and, (Ben Kimon, Figs. 1 and 5, [0038], reconstruction difference 514 may be used to determine whether the first instruction is fraudulent using threshold)
automatically classify the current customer data as either fraudulent or legitimate based on a comparison of the difference to the pre-defined threshold.  (Ben Kimon, Fig. 1, [0038], determine whether first transaction is fraudulent based on threshold)
Claim 18 corresponds to claim 1 and is rejected on the same grounds.  Regarding method claim 18, Ben Kimon, Fig. 1, [0019], method 100.
Claim 252 recites:
The computing device of claim 1, wherein the trained machine learning model is an auto-encoder model having a neural network comprising an input layer for - 30 -receiving the input features of the positive sample and in a training phase, replicates output resulting from applying the input features to the auto encoder model by minimizing a loss function therebetween.  (Ben Kimon, Fig. 3, [0030], [0031], autoencoder 300, legitimate transaction 310, loss function; [0013], [0017]-[0019], [0021], [0029], [0040], [0042], neural network)
Claim 19 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The computing device of claim 2, wherein the pre-defined features comprise: 5identification information for each customer; (Ben Kimon, [0032], customer ID)
corresponding online historical customer behaviour in interacting with the entity; and (Ben Kimon, [0023], historical transactions including user information)
a digital fingerprint identifying the customer within the entity.  (Ben Kimon, Fig. 2B, [0023], [0026], user information includes social media; Fig. 6, [0048], device identifier)
Claim 20 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The computing device of claim 3, wherein the trained machine learning model comprises at least three layers including an encoder for encoding the input vector 10into an encoded representation represented as a bottleneck layer; and (Ben Kimon, Fig. 3, [0029]-[0032], encoder 302, latent space 306)
a decoder layer for reconstructing the encoded representation back to an original reconstructed format representative of the input vector such that the bottleneck layer being a middle stage of the trained machine learning model has less number of features than a number of features in the input vector of pre-defined features.  (Ben Kimon, Fig. 3, [0029]-[0032], decoder 302, latent space 306 has M dimensions, where M is less than N)
Claim 21 corresponds to claim 4 and is rejected on the same grounds.
Claim 155 recites:
The computing device of claim 4 wherein classifying the current customer data, marks the current customer data as legitimate if the difference is below a pre- set threshold and otherwise as fraudulent.  (Ben Kimon, Fig. 1, [0034], [0035], [0038], threshold)
Claim 22 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The computing device of claim 5 wherein the processor further configures the computing device to: 20in response to classification provided by the trained machine learning model, receive input indicating that the current customer data is incorrectly classified as fraudulent when legitimate or legitimate when fraudulent; and (Ben Kimon, [0027], human review and designation)
automatically re-train the model to include the current customer data as a further positive sample to generate an updated model.  (Ben Kimon does not specifically disclose automatically re-train the model to include the current customer data as a further positive sample to generate an updated model.  Fenichel, Fig. 4, 14:58-15:2, discusses updating a verification model based on verification data.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the training of Ben Kimon to include updating the model as in Fenichel to satisfy a training criterion as discussed in Fenichel, 8:26-8:55.)
Claim 23 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The computing device of claim 2, wherein the trained machine learning model is updated based on an automatic grid search of hyper parameters and k-fold cross validation to update model parameters thereby optimizing the loss function.  (Ben Kimon, [0031], discusses training the autoencoder using backpropagation and gradient descent to minimize loss function but does not specifically disclose grid search of hyper parameters and k-fold cross validation.  Fenichel, 8:26-9:2, discusses training hyper parameters, k-means modeling and grid search optimization.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the training of Ben Kimon to include the model training as in Fenichel to satisfy a training criterion as discussed in Fenichel, 8:26-8:55.)
Claim 24 corresponds to claim 7 and is rejected on the same grounds.


Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes fundamental economic practices, including mitigating risk.  As noted in the title and recited in the claims, the invention is directed to detecting fraud, which is clearly within the groupings of abstract ideas discussed in the 2019 PEG.  Regarding the argument “the present system, device, and method relate broadly, to a computer problem, e.g. to formulating a new and distinct method, system and device to train, generate and use a specifically trained a machine learning model for classification of online transactions in an accurate and dynamic manner, e.g., fraud detection through the use of an unsupervised model trained solely using legitimate customer data”, it is respectfully noted that it appears the Applicant agrees the claims are directed to detecting fraud through operations performed by generic computer components.  The recitation of generic components in a claim does not preclude a claim from reciting an abstract idea.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “a more accurate model that better predicts a classification of transactions, e.g. fraudulent transactions vs. legitimate transactions and automatically and continually classifies all transactions into two categories using an unsupervised machine learning model trained via ONLY legitimate transactions”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  Please see MPEP 2106.05(f) which further discusses a commonplace business method or mathematical algorithm being applied on a general purpose computer is an example where the courts have found to be the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process.  Regarding the improvement to technology argument, referring to MPEP 2106.05(a), a commonplace business method applied on a general purpose computer and gathering/analyzing/displaying information using conventional techniques are examples of features courts have indicated as not to show an improvement to technology.  Regarding the citation to SRI Int’l, it is unclear how the present claims are related to network surveillance. 
Regarding Applicant’s arguments regarding Step 2B, Step 2B is directed to whether the claim recites additional elements that amount to an inventive concept (AKA “significantly more”) than the judicial exception.  It is respectfully submitted that the feature cited by the Applicants, “a flexible, accurate, efficient, dynamic and real-time analysis of customer data through the use of an unsupervised trained machine learning model which has been trained on only legitimate data” is known activity as unsupervised training of machine learning models is known activity.  Regarding the continued emphasis on “legitimate data” it is respectfully noted that the quality of a machine learning model is only as good as the dataset it was trained on.  Training a machine learning model on legitimate data is known activity.   
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Ben Kimon does not discuss “the transaction request indicative of an online interaction comprising at least one of: requests for initiating an application for an account of a customer with the entity; requests for transactions between accounts for the entity; or requests for online services from the entity”.  The Examiner respectfully disagrees.  Ben Kimon, [0014], discusses transactions between parties with online service provider reads on the above-noted feature under BRI in view of paragraph [0034] of the Applicant’s specification.  Regarding motivation to combine Ben Kimon and Fenichel, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the training of Ben Kimon to use unsupervised training as in Fenichel to satisfy a training criterion as discussed in Fenichel, 8:26-8:55.  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Fenichel in Ben Kimon since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of using a model to verify transactions and one of ordinary skill in the art would recognize the combination to be predictable.  It is respectfully submitted that the standard for combining references has been met.  Ben Kimon, [0038], notes “ the trained autoencoder 300 has been trained using legitimate transactions”.  Fenichel, Fig. 2, 8:26-8:55 discusses training may be unsupervised.  The Examiner respectfully directs the Applicant to MPEP 2131.02 noting a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.  It is also respectfully noted that the claims are recited in broad almost purely functional terms.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: 
Guha (US 5,140,530) discusses unsupervised learning in neural networks, 3:12-3:24.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at 571 272 6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/DAVID P SHARVIN/Primary Examiner, Art Unit 3692